
	

113 HR 653 IH: Students Voicing Opinions in Today’s Elections (VOTE) Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 653
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Al Green of Texas
			 (for himself and Mr. Brady of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on House
			 Administration
		
		A BILL
		To direct the Election Assistance Commission to carry out
		  a pilot program under which the Commission shall provide funds to local
		  educational agencies for initiatives to provide voter registration information
		  to secondary school students in the 12th grade.
	
	
		1.Short titleThis Act may be cited as the
			 Students Voicing Opinions in Today’s
			 Elections (VOTE) Act.
		2.Pilot program for
			 providing voter registration information to secondary school students prior to
			 graduation
			(a)Pilot
			 programThe Election
			 Assistance Commission (hereafter in this Act referred to as the
			 Commission) shall carry out a pilot program under which the
			 Commission shall provide funds during fiscal year 2013 to eligible local
			 educational agencies for initiatives to provide information on registering to
			 vote in elections for public office to secondary school students in the 12th
			 grade.
			(b)EligibilityA
			 local educational agency is eligible to receive funds under the pilot program
			 under this Act if the agency submits to the Commission, at such time and in
			 such form as the Commission may require, an application containing—
				(1)a
			 description of the initiatives the agency intends to carry out with the
			 funds;
				(2)an estimate of the
			 costs associated with such initiatives; and
				(3)such other
			 information and assurances as the Commission may require.
				(c)Consultation
			 with election officialsA local educational agency receiving
			 funds under the pilot program shall consult with the State and local election
			 officials who are responsible for administering elections for public office in
			 the area served by the agency in developing the initiatives the agency will
			 carry out with the funds.
			(d)DefinitionsIn
			 this Act, the terms local educational agency and secondary
			 school have the meanings given such terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			3.Reports
			(a)Reports by
			 recipients of fundsNot later than the expiration of the 90-day
			 period which begins on the date of the receipt of the funds, each local
			 educational agency receiving funds under the pilot program under this Act shall
			 submit a report to the Commission describing the initiatives carried out with
			 the funds and analyzing their effectiveness.
			(b)Report by
			 CommissionNot later than the expiration of the 60-day period
			 which begins on the date the Commission receives the final report submitted by
			 a local educational agency under subsection (a), the Commission shall submit a
			 report to Congress on the pilot program under this Act.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
